 



SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of October 4,
2016, among ICTV Brands Inc., a Nevada corporation (the “Company”), and the
investors listed on the Schedule of Investors attached hereto as Exhibit A and
identified on the signature pages hereto (each, an “Investor” and collectively,
the “Investors”). The Company and the Investors are collectively referred to in
this Agreement as the “Parties,” and each a “Party.”

 

RECITALS

 

Subject to the terms and conditions set forth in this Agreement and in reliance
upon the applicable exemptions from securities registration under the Securities
Act (as defined below), the Company desires to issue and sell to each Investor,
and each Investor, severally and not jointly, desires to purchase from the
Company certain securities of the Company, as more fully described in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

 

ARTICLE 1.

DEFINITIONS

 

1.1. Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

 

“Action” as to any Person, means any action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting such Person,
any of such Person’s Subsidiaries or any of such Person’s or such Subsidiaries’
respective properties, before or by any Governmental Body, arbitrator,
regulatory authority (federal, state, county, local or foreign), stock market,
stock exchange or trading facility.

 

“Business” means the business currently conducted by the Company and/or its
Subsidiaries as disclosed in the SEC Reports.

 

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the Commonwealth
of Pennsylvania are authorized or required by law or other governmental action
to close.

 

“Commission” means the Securities and Exchange Commission.

 

   

 

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.

 

“Company’s Knowledge” means the actual knowledge of Kelvin Claney, Richard
Ransom and Ryan LeBon after reasonable inquiry.

 

“Escrow Account” means the IOLTA attorney trust account of the Escrow Agent
where funds representing the Investor’s aggregate Purchase Price shall be held
pending the First Closing and simultaneous PHMD Closing.

 

“Escrow Agent” means Bevilacqua PLLC.

 

“Escrow Agreement” means that certain escrow agreement dated on or about the
date hereof among the Company, the Escrow Agent, the Investors and the other
parties thereto.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Governmental Body” means any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; or (c)
governmental or quasi-governmental authority of any nature (including any
governmental or administrative division, department, agency, commission,
instrumentality, official, organization, unit, body or entity) and any court or
other tribunal.

 

“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement, which is also
reflected on the Schedule of Investors attached hereto as Exhibit A.

 

“Intellectual Property” means the Company’s patents, patent applications,
provisional patents, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses, formulae, mask
works, customer lists, internet domain names, know-how and other intellectual
property, including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems, procedures or registrations or
applications relating to the same.

 

“Investor” means any person who purchases Shares in the Offering pursuant to
this Agreement.

 

“Irrevocable Transfer Agent Instructions” means the Irrevocable Transfer Agent
Instructions executed by the Company and delivered to and acknowledged in
writing by the Transfer Agent, in form acceptable to the Investors.

 

“Legal Requirement” means any federal state, local, municipal, foreign or other
law, statute, constitution, principle of common law, resolution, ordinance,
code, edict, decree, rule, regulation, ruling or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Body (or under the authority of any national
securities exchange upon which the Common Stock is then listed or traded).
Reference to any Legal Requirement means such Legal Requirement as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, and reference to any section or other provision of any Legal
Requirement means that provision of such Legal Requirement from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision.

 

 2  

 

 

“Lien” means any interest in Property securing an obligation owed to a Person
whether such interest is based on the common law, statute or contract, and
including but not limited to a security interest arising from a mortgage, lien,
title claim, assignment, encumbrance, adverse claim, contract of sale, pledge,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes. The term “Lien” includes but is not limited to mechanics’,
materialmens’, warehousemens’ and carriers’ liens and other similar
encumbrances.

 

“Maximum Amount” means $7,000,000.

 

“Material Adverse Effect” means any event, change, circumstance, effect or other
matter that has, or could reasonably be expected to have, either individually or
in the aggregate with all other events, changes, circumstances, effects or other
matters, with or without notice, lapse of time or both, (i) a material and
adverse effect on the legality, validity or enforceability of any Transaction
Document, the PHMD APA or the PHMD Transaction Documents, (ii) a material and
adverse effect on the results of operations, assets, properties, business or
condition (financial or otherwise) of the Company individually or the Company
and the Subsidiaries, taken as a whole, or (iii) a material and adverse
impairment to the Company’s ability to perform on a timely basis its obligations
under any Transaction Document, the PHMD APA or the PHMD Transaction Documents
provided, however, that any effect(s) arising from or relating to any of the
following shall not be deemed, either alone or in combination, to constitute,
and shall not be taken into account in determining whether there has been or
will be, a Material Adverse Effect: (A) conditions affecting the industries in
which the Business operates (which effect(s), in each case, do not
disproportionately affect the Business relative to other companies conducting
businesses similar to the Business); (B) general economic, financial market or
geopolitical conditions (which effect(s), in each case, do not
disproportionately affect the Business relative to other companies conducting
businesses similar to the Business); (C) any change in accounting rules
(including GAAP), or the enforcement, implementation or interpretation thereof,
after the date hereof; or (D) any effect caused by, relating to or resulting
from the announcement or pendency of the transactions contemplated by this
Agreement.

 

“Offering” means the offering and sale of the Shares pursuant to this Agreement.

 

“Outside Date” means the outside date for termination under the PHMD APA as
specified in Section 9.1(c) and 9.1(d) of the PHMD APA as the same may be
amended from time to time in accordance with the PHMD APA.

 

“OTC Market” means the OTC Bulletin Board system, the OTCQX market operated by
OTC Markets and the OTCQB market operated by OTC Markets Group.

 

 3  

 

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“PHMD APA” means that certain asset purchase agreement, dated October 4, 2016,
among the Company, ICTV Holdings, Inc., a wholly-owned subsidiary of the
Company, PhotoMedex, Inc., Radiancy, Inc., PhotoTherapeutics Ltd and Radiancy
(Israel) Limited.

 

“PHMD Closing” means the closing of the transactions contemplated by the PHMD
APA.

 

“PHMD Transaction Documents” means any and all transaction documents relating to
the PHMD APA and the transactions contemplated thereby.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or, to the Company’s Knowledge, threatened.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Registration Rights Agreement” means the Registration Rights Agreement, to be
dated as of the Closing Date, among the Company and the Investors in the form of
Exhibit B hereto.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the shares of Common Stock.

 

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.

 

“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act.

 

“Trading Day” means: (i) a day on which the Common Stock is traded on a Trading
Market (other than an OTC Market), or (ii) if the Common Stock is not listed on
a Trading Market (other than an OTC Market), a day on which the Common Stock is
traded in the over the counter market, as reported by OTCQB, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over the counter market as reported by the Pink Sheets
LLC (or any similar organization or agency succeeding to its functions of
reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.

 

 4  

 

 

“Trading Market” means any of the New York Stock Exchange, the NYSE MKT, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, an OTC Market or any other market on which the Common Stock is listed or
quoted for trading on the date in question.

 

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Escrow Agreement and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

 

“Transfer Agent” means Capital Transfer Agency, Inc., the current transfer agent
of the Company with a mailing address of 121 Richmond Street, West, Suite 401,
Toronto, ON M5H 2K1 and a facsimile number of (416) 350-5007, and any successor
transfer agent of the Company.

 

“U.S. Investor” means an Investor who is resident in the United States of
America.

 

ARTICLE 2.

PURCHASE AND SALE

 

2.1. Subscription for Shares by the Investors. Subject to the terms and
conditions of this Agreement, on the Closing Date (as defined below), each of
the Investors shall severally, and not jointly, purchase, and the Company shall
sell and issue to each Investor, the Shares, as specified on the Schedule of
Investors attached hereto as Exhibit A, at a purchase price of $0.34 per Share.

 

2.2. Closing.

 

(a) First Closing. Subject to the terms and conditions set forth in this
Agreement, the Company shall issue and sell to each Investor, and each such
Investor shall, severally and not jointly, purchase from the Company,
simultaneously with the PHMD Closing (the “First Closing Date”), such number of
Shares set forth on the respective signature pages attached hereto, which will
be reflected opposite such Investor’s name on Exhibit A (the “First Closing”).

 

(b) Subsequent Closing(s). In the event that the Maximum Amount is not raised at
the First Closing, the Company may have one or more subsequent Closings of the
Offering (each, a “Subsequent Closing”) until the first to occur of: (i) the
Maximum Amount being raised and (ii) the Outside Date. At each Subsequent
Closing, the Company agrees to issue and sell to each Investor participating in
such Subsequent Closing who executes a signature page hereto, and each such
Investor agrees, severally and not jointly, to purchase from the Company such
number of Shares set forth on such Investor’s signature pages attached hereto.
There may be more than one Subsequent Closing; provided, however, that the final
Subsequent Closing shall take place on or before the Outside Date. The date of
any Subsequent Closing is hereinafter referred to as a “Subsequent Closing
Date”).

 

 5  

 

 

(c) Closing. The First Closing and any applicable Subsequent Closings are each
referred to in this Agreement as a “Closing.” The First Closing Date and any
Subsequent Closing Date are sometimes referred to herein as a “Closing Date.”
The Closing at which the Maximum Amount is raised, or which is the last Closing
prior to the Outside Date, is referred to as the “Final Closing.” The date of
the Final Closing is referred to as the “Final Closing Date.” All Closings shall
occur remotely via the exchange of documents and signatures or as otherwise
agreed to by the Parties.

 

2.3. Signing and Closing Deliveries.

 

(a) Immediately upon signing this Agreement each Investor and the Company shall
execute and deliver the Escrow Agreement to each other, the Escrow Agent and the
other parties to the Escrow Agreement against delivery by the Escrow Agent and
such other parties of an executed copy of the Escrow Agreement and each Investor
shall deposit such Investor’s Investment Amount into the Escrow Account with the
Escrow Agent in accordance with the terms of the Escrow Agreement pending the
First Closing.

 

(b) Subject to the provisions of this Section 2.3, at each Closing, the Company
shall deliver or cause to be delivered to each Investor participating in such
Closing, against the delivery by such Investor of the Investment Amount from the
Escrow Account or otherwise, the following (the “Company Deliverables”):

 

(i) duly executed Irrevocable Transfer Agent Instructions acknowledged in
writing by the Transfer Agent for the requisite number of Shares to be delivered
to such Investor at such Closing;

 

(ii) a certificate executed on behalf of the Company by its Chief Executive
Officer or its Chief Financial Officer, dated as of the applicable Closing Date,
certifying to the fulfillment of the conditions specified in Article 5 (the
“Company Officer Certificate”);

 

(iii) a certificate executed on behalf of the Company by its secretary dated as
of the First Closing Date, certifying the resolutions adopted by the board of
directors of the Company approving the transactions contemplated by this
Agreement, the other Transaction Documents, the issuance of the Shares, the
transactions contemplated by the PHMD APA and PHMD Transaction Documents and
certifying as to the signatures and authority of persons signing the Transaction
Documents, the PHMD APA and the PHMD Transaction Documents and related documents
on behalf of the Company (the “Company Secretary Certificate”). The foregoing
certificate shall only be required to be delivered on the First Closing Date,
unless any material information contained in the certificate has changed;

 

(iv) this Agreement, duly executed by the Company;

 

(v) the Registration Rights Agreement, duly executed by the Company; and

 

(vi) a copy of the PHMD APA and PHMD Transaction Documents duly signed by the
parties thereto and certified by the Company’s secretary.

 

 6  

 

 

(c) By the applicable Closing, each Investor shall deliver or cause to be
delivered the agreements specified in Section 5.2(e), each duly signed by such
Investor (collectively, the “Investor Deliverables”).

 

(d) At each Closing, each Investor participating in such Closing shall deliver
or cause to be delivered, including through the provision of written directions
to the Escrow Agent to deliver, to the Company, its Investment Amount, in United
States dollars and in immediately available funds, by wire transfer to the
account designated in writing by the Company for such purpose.

 

2.4. The Registration Rights Agreement. The Registration Rights Agreement shall
contain the terms and conditions and be in the form attached hereto as Exhibit
B.

 

2.5. Use of Proceeds. The Company hereby covenants and agrees that the proceeds
from the sale of Shares net of expenses shall be used to fund all or a portion
of the purchase price under the PHMD APA.

 

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES

 

3.1. Representations and Warranties of the Company. Except as set forth in the
corresponding section of the Disclosure Schedules delivered concurrently
herewith, the Company hereby makes the following representations and warranties
as of the date hereof and as of the Closing Date to each Investor:

 

(a) Subsidiaries. The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary of the Company free and clear
of any Liens, and all of the issued and outstanding shares of capital stock of
each Subsidiary are validly issued and are fully paid, nonassessable and free of
preemptive and similar rights to subscribe for or purchase securities.

 

(b) Organization and Qualification. The Company and each Subsidiary are duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company and each Subsidiary are duly
qualified to conduct its respective businesses and are in good standing in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

 7  

 

 

(c) Authorization; Enforcement. The Company has the requisite corporate and
other power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents, the PHMD APA and the PHMD
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution and delivery of each of the Transaction Documents, the PHMD APA and
the PHMD Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company, and no further action is required by the
Company or any Subsidiary in connection therewith. Each Transaction Document,
the PHMD APA and each PHMD Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
its terms, will constitute the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(d) No Conflicts. Except as set forth on Schedule 3.1(d), the execution,
delivery and performance of each of the Transaction Documents, the PHMD APA and
each PHMD Transaction Document by the Company and the consummation by the
Company of the transactions contemplated thereby do not and will not (i)
conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any material agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or a Subsidiary is
bound or affected, or (iii) result in a material violation of any Legal
Requirement, order, judgment, injunction, decree or other restriction of any
Governmental Body to which the Company or a Subsidiary is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company or a Subsidiary is bound or affected.

 

(e) Filings, Consents and Approvals. Except as set forth on Schedule 3.1(e),
neither the Company nor any Subsidiary is required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any Governmental Body or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) the filing with the Commission of one or more registration
statements in accordance with the requirements of the Registration Rights
Agreement, (ii) filings required by state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) those that have been made or obtained prior to the date
of this Agreement, and (v) other post-closing securities filings or
notifications required to be made under federal or state securities laws.

 

(f) Issuance of the Shares. The Shares are duly authorized and, when issued and
paid for in accordance with the Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens.

 

 8  

 

 

(g) Capitalization.

 

(i) Schedule 3.1(g) sets forth as of the date hereof (a) the authorized capital
stock of the Company; (b) the number and class of shares of capital stock issued
and outstanding; (c) the number and class of shares of capital stock issuable
pursuant to the Company’s stock incentive plans or agreements; and (d) the
number and class of shares of capital stock issuable and reserved for issuance
pursuant to securities exercisable for, or convertible into or exchangeable for
any shares of capital stock of the Company and a description of the number and
rights of such securities.

 

(ii) All of the issued and outstanding shares of the Company’s capital stock
have been duly authorized and validly issued and are fully paid, nonassessable
and free of pre-emptive rights and were issued in full compliance with
applicable state and federal securities law and any rights of third parties.

 

(iii) No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.

 

(iv) Except as described on Schedule 3.1(g), there are no outstanding (i) shares
of capital stock or voting securities of the Company or (ii) options, warrants,
script rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of capital stock or voting securities or securities convertible into
or exchangeable for capital stock or voting securities of the Company, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of capital
stock or voting securities of the Company, or securities or rights convertible
or exchangeable into shares of capital stock or voting securities of the Company
(the items in clauses (i) and (ii) being referred to collectively as the
“Company Securities”). There are no outstanding obligations of the Company or
any Subsidiary to repurchase, redeem or otherwise acquire any Company
Securities.

 

(v) The issuance and sale of the Shares will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Investors) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under such securities.

 

(vi) Except as described on Schedule 3.1(g), there are no voting agreements,
buy-sell agreements, option or right of first purchase agreements or other
agreements of any kind among the Company and any of the securities-holders of
the Company relating to the securities of the Company held by them.

 

(vii) No Person has the right to require the Company to register any securities
of the Company under the Securities Act, whether on a demand basis or in
connection with the registration of securities of the Company for its own
account or for the account of any other Person.

 

 9  

 



 

(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents and registration statements
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law to file such reports) (the foregoing materials being collectively referred
to herein as the “SEC Reports” and, together with the Schedules to this
Agreement (if any), the “Disclosure Materials”) on a timely basis or has timely
filed and received a valid extension of such time of filing and has filed any
such SEC Reports prior to the expiration of any such extension. As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company and each
Subsidiary included in the SEC Reports complied in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial year-end audit adjustments. There is
no transaction, arrangement, or other relationship between the Company or any
Subsidiary and an unconsolidated or other off balance sheet entity that is not
disclosed in its financial statements that should be disclosed in accordance
with GAAP.

 

(i) Material Changes. Except as described on Schedule 3.1(i) or in the SEC
Reports, since the date of the latest audited financial statements included
within the SEC Reports:

 

(i) There has been no event or circumstance of any nature whatsoever that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect; or

 

(ii) Except for this Agreement and the other Transaction Documents, there has
been no transaction, event, action, development, payment, or other matter of any
nature whatsoever entered into by the Company that requires disclosure in an SEC
Report which has not been so disclosed.

 

(j) No Undisclosed Material Liabilities. There are no liabilities of the Company
or any Subsidiary of any kind whatsoever, whether accrued, contingent, absolute,
determined, determinable or otherwise, and there is no existing condition,
situation or set of circumstances which could reasonably be expected to result
in such a liability, other than liabilities provided for in the unaudited
consolidated balance sheet of the Company and the Subsidiaries as of June 30,
2016.

 

(k) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the PHMD APA or other PHMD
Transaction Documents, Transaction Documents or the Shares or (ii) except as
disclosed in the SEC Reports, could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. Neither the Company nor any Subsidiary, nor to the
Company’s Knowledge, any director or officer thereof (in his or her capacity as
such), is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty, except as disclosed in the Disclosure Materials. There has not
been, and to the Company’s Knowledge, there is not pending or contemplated any
investigation by the Commission involving the Company or any current or former
director or officer of the Company (in his or her capacity as such). The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

 

 10  

 

 

(l) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, (A) the
PHMD APA or any of the PHMD Transaction Documents, or (B) any indenture, loan or
credit agreement or any other material agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any order of any
court, arbitrator or Governmental Body, or (iii) is or has been in material
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters. The Company is in
compliance with all effective requirements of the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations thereunder, that are applicable to it.

 

(m) Title to Assets. The Company and the Subsidiaries own, lease or otherwise
have a valid right to use, all real property that is material to the Business,
good and marketable title in fee simple to all personal property owned by them
that is material to the Business and good and marketable title in all personal
property owned by them that is material to the Business, in each case free and
clear of all Liens, except for Liens as do not materially affect the value of
such property and do not materially interfere with the use made and proposed to
be made of such property by the Company and the Subsidiaries and Liens for the
payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and the Subsidiaries that are material to the Business are
held by them under valid, subsisting and enforceable leases of which the Company
and the Subsidiaries are in compliance in all material respects.

 

(n) Taxes. The Company has timely and properly filed all tax returns required to
be filed by it for all years and periods (and portions thereof) for which any
such tax returns were due. All such filed tax returns are accurate in all
material respects. The Company has timely paid all taxes due and payable
(whether or not shown on filed tax returns). There are no pending assessments,
asserted deficiencies or claims for additional taxes that have not been paid.
There have been no audits or examinations of any tax returns by any Governmental
Body, and the Company has not received any notice that such audit or examination
is pending or contemplated. No claim has been made by any Governmental Body in a
jurisdiction where the Company does not file tax returns that it is or may be
subject to taxation by that jurisdiction. To the Knowledge of the Company, no
state of facts exists or has existed which would constitute grounds for the
assessment of any penalty or any further tax liability beyond that shown on the
respective tax returns. There are no outstanding agreements or waivers extending
the statutory period of limitation for the assessment or collection of any tax.

 

 11  

 

 

(o) Intellectual Property. The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights
(collectively, the “Intellectual Property Rights”) that are necessary or
material for use in connection with the Business as described in the SEC
Reports. Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person. Except as set forth in the
SEC Reports, to the Company’s Knowledge, all such Intellectual Property Rights
are enforceable and there is no existing infringement by another Person of any
of the Intellectual Property Rights. The Company and its Subsidiaries have taken
reasonable steps to protect the Company’s and its Subsidiaries’ rights in their
Intellectual Property Rights and confidential information (the “Confidential
Information”). Each employee, consultant and contractor who has had access to
Confidential Information which is necessary for the conduct of the Business as
currently conducted or as currently proposed to be conducted has executed an
agreement to maintain the confidentiality of such Confidential Information and
has executed appropriate agreements that are substantially consistent with the
Company’s standard forms thereof. Except under confidentiality obligations,
there has been no material disclosure of any of the Company’s or its
Subsidiaries’ Confidential Information to any third party.

 

(p) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement.

 

3.2. Representations and Warranties of the Investors. Each Investor hereby, for
itself and for no other Investor, makes the following representations and
warranties as of the date hereof and as of the Closing Date to the Company:

 

(a) Organization; Authority. If such Investor is a business entity, such
Investor is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with the requisite
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents to which it is a party or
a signatory and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or, if such Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such Investor.
Each Transaction Document executed by such Investor has been duly executed by
such Investor, and when delivered by such Investor in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Investor, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

 12  

 

 

(b) Investment Intent. Such Investor is acquiring the Shares as principal for
its own account and not with a view to or for distributing or reselling such
Shares or any part thereof, without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Shares in
compliance with applicable federal and state securities laws. Subject to the
immediately preceding sentence, nothing contained herein shall be deemed a
representation or warranty by such Investor to hold the Shares for any period of
time. Such Investor is acquiring the Shares hereunder in the ordinary course of
its business. Such Investor does not have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Shares.

 

(c) Investor Status. Such Investor is not a registered broker-dealer under
Section 15 of the Exchange Act. Such Investor has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Shares. Such Investor acknowledges that an investment in
the Shares is speculative and involves a high degree of risk. At the time such
Investor was offered the Shares, it was, and at the date hereof it is, an
“accredited investor” as defined in Rule 501(a) under the Securities Act, and
such Investor has completed and executed the Investor Questionnaire attached as
Exhibit C to this Agreement.

 

(d) General Solicitation. Such Investor is not purchasing the Shares as a result
of any advertisement, article, notice, meeting, or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(e) Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.

 

(f) Certain Trading Activities. Such Investor has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
such Investor, engaged in any transactions in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) since the earlier to occur of (1) the time that such Investor was
first contacted by the Company, or any other Person acting on behalf of the
Company regarding an investment in the Company and (2) the 30th day prior to the
date of this Agreement. Such Investor covenants that neither it nor any Person
acting on its behalf or pursuant to any understanding with it will engage in any
transactions in the securities of the Company (including Short Sales) prior to
the time that the transactions contemplated by this Agreement are publicly
disclosed.

 

 13  

 

 

(g) Independent Investment Decision. Such Investor has independently evaluated
the merits of its decision to purchase the Shares pursuant to the Transaction
Documents, and such Investor confirms that it has not relied on the advice of
any other Investor’s business and/or legal counsel in making such decision.

 

(h) Reliance on Exemptions. The Investor understands that the Shares are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Shares. All of the information which the Investor has provided to the
Company is true, correct and complete as of the date this Agreement is signed,
and if there should be any change in such information prior to the Closing, the
Investor will immediately provide the Company with such information.

 

The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

 

ARTICLE 4.

OTHER AGREEMENTS OF THE PARTIES

 

4.1. Transferability; Certificate.

 

(a) The Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of the Shares other than
pursuant to an effective registration statement, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act.

 

(b) Certificates evidencing Shares will contain the following legend or a
substantially similar legend, until such time as they are not required to
contain such a legend under the Securities Act:

 

THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES
HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT SECURED BY SUCH SECURITIES.

 

 14  

 

 

4.2. Securities Laws Disclosure; Publicity. By (i) 9:30 a.m. (Eastern time) on
the Trading Day following the Closing Date, the Company shall issue a press
release, disclosing the transactions contemplated by the Transaction Documents
and the Closing and by (ii) 5:30 p.m. (Eastern time) on the fourth Trading Day
following the Closing Date, the Company will file a Current Report on Form 8-K,
disclosing the material terms of the Transaction Documents (and attach as
exhibits thereto all existing Transaction Documents) and the Closing. The
Company covenants that following such disclosure, the Investors shall no longer
be in possession of any material, non-public information with respect to the
Company or any Subsidiary. In addition, the Company will make such other filings
and notices in the manner and time required by the Commission and the Trading
Market on which the Common Stock is quoted.

 

ARTICLE 5.

CONDITIONS PRECEDENT TO CLOSING

 

5.1. Conditions Precedent to the Obligations of the Investors to Purchase
Shares. The obligation of the Investors to acquire Shares at the Closing is
subject to the satisfaction or waiver by each Investor, at or before the
Closing, of each of the following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct as of the date when made and
as of the Closing as though made on and as of such date;

 

(b) Performance. The Company shall have performed, satisfied and complied with
all covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by it at or prior to the Closing;

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents, the PHMD APA or the PHMD Transaction Documents;

 

(d) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect or a material adverse change with respect to the Company
or the Subsidiaries;

 

(e) PHMD Closing. The PHMD Closing shall have occurred or shall occur
simultaneously with the First Closing;

 

(f) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.3(b);

 

 15  

 

 

(g) Approvals. The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Shares and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect;

 

(h) Stop Orders. No stop order or suspension of trading shall have been imposed
by the Commission or any other governmental or regulatory body having
jurisdiction over the Company or the market(s) where the Common Stock is listed
or quoted, with respect to public trading in the Common Stock;

 

(i) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.

 

5.2. Conditions Precedent to the Obligations of the Company to Sell Shares. The
obligation of the Company to sell Shares at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:

 

(a) Representations and Warranties. The representations and warranties of each
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;

 

(b) Performance. Each Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

 

(d) PHMD Closing. The PHMD Closing shall have occurred or shall occur
simultaneously with the First Closing;

 

(e) Investor Deliverables. Each Investor shall have delivered this Agreement,
the Escrow Agreement and the Registration Rights Agreement, each duly executed
by such Investor and a completed Selling Holder Questionnaire (as defined in the
Registration Rights Agreement) and Investor Questionnaire in the form attached
as Exhibit C to this Agreement.

 

(f) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.

 

ARTICLE 6.

MISCELLANEOUS

 

6.1. Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents; provided, however, that
the Company shall reimburse an Investor who engaged the law firm of Olshan Frome
Wolosky LLP to represent such Investor for documented legal fees in an amount
not to exceed $10,000. The Company shall pay all stamp and other taxes and
duties levied in connection with the sale of the Shares.

 

 16  

 

 

 

6.2. Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

6.3. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via (i) facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section or (ii) electronic mail (i.e., Email)
prior to 6:30 p.m. (Eastern) on a Trading Day, (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via (i)
facsimile at the facsimile number specified in this Section or (ii) electronic
mail (i.e., Email) on a day that is not a Trading Day or later than 6:30 p.m.
(Eastern) on any Trading Day, or (c) the Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service, or (d)
upon actual receipt by the party to whom such notice is required to be given, if
sent by any means other than facsimile or Email transmission. The address for
such notices and communications shall be as follows:

 

  If to the Company: 489 Devon Park Drive, Suite 315     Wayne, PA 19087    
Attention: Richard Ransom     Facsimile:     Email: Ransom@ictvbrands.com      
  With a copy to: BEVILACQUA PLLC     1629 K Street, NW, Suite 300    
Washington, DC 20006     Attention: Louis A. Bevilacqua, Esq.     Email:
lou@bevilacquapllc.com         If to the Investor: To the Investor’s address as
specified on Investor’s Signature Page.

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.4. Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the holders of a majority of the Shares sold to Investors under
this Agreement or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought (and if such party is the Investors,
then by the holders of a majority of the Shares sold to Investors under this
Agreement). No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.

 

 17  

 

 

6.5. Termination . This Agreement may be terminated prior to Closing:

 

(a) by written agreement of the Investors holding a majority of the Shares sold
to Investors under this Agreement and the Company;

 

(b) automatically upon the termination of the PHMD APA; and

 

(c) by the Company or an Investor (as to itself but no other Investor) upon
written notice to the other, if the Closing shall not have taken place by 6:30
p.m. Eastern time on or before the Outside Date; provided, that the right to
terminate this Agreement under this Section 6.5(c) shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time; provided however that such termination will not affect the
right of any party to sue for any breach by any other party (or parties).

 

In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Investors.

 

6.6. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

6.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Shares, provided such transferee agrees in writing to
be bound, with respect to the transferred Shares, by the provisions hereof that
apply to the “Investors.”

 

6.8. No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

 18  

 

 

6.9. Mediation; Arbitration and Governing Law. In the event of a dispute between
any of the Parties arising under or relating in any way whatsoever to this
Agreement, the disputing Parties shall attempt to resolve it through good faith
negotiation. If the dispute is not resolved through such negotiation, then the
disputing Parties shall attempt to resolve it through mediation in the State of
New York, USA, with a neutral, third-party mediator mutually agreed upon by the
disputing Parties. Unless otherwise agreed by the disputing Parties, the costs
of mediation shall be shared equally. If the dispute is not resolved through
mediation, then upon written demand by one of the disputing Parties it shall be
referred to a mutually agreeable arbitrator. The arbitration process shall be
conducted in accordance with the laws of the United States of America and the
State of New York, except as modified herein. Venue for the arbitration hearing
shall be the State of New York, USA. All remedies, legal and equitable,
available in court shall also be available in arbitration. The arbitrator’s
decision shall be final and binding, and judgment may be entered thereon in a
court of competent jurisdiction. This Agreement shall be interpreted and
enforced in accordance with the laws of the United States of America and the
State of New York, without regard to conflict of law principles thereof. In any
dispute arising out of or relating in way whatsoever to this Agreement,
including arbitration, the substantially prevailing Party shall be entitled to
recover its costs and attorney fees from the other disputing Parties.

 

6.10. Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Shares for 18
months following the Closing Date.

 

6.11. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile or e-mail transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or e-mail
signature page were an original thereof.

 

6.12. Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.13. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

[Signature page follows]

  

 19  

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  COMPANY:       ICTV Brands Inc.       By: /s/ Richard Ransom   Name: Richard
Ransom   Title: President       INVESTORS:       The Investors executing the
Signature Page in the form attached hereto as Annex A and delivering the same to
the Company or its agents shall be deemed to have executed this Agreement and
agreed to the terms hereof.

  

   

 

 

Annex A

 

Securities Purchase Agreement

Investor Counterpart Signature Page

 

The undersigned, desiring to: (i) enter into this Securities Purchase Agreement,
dated as of October 4, 2016 (the “Agreement”), between the undersigned, ICTV
Brands Inc., a Nevada corporation (the “Company”), and the other parties
thereto, in or substantially in the form furnished to the undersigned and (ii)
purchase the Shares of the Company appearing below, hereby agrees to purchase
such Shares from the Company as of the Closing and further agrees to join the
Agreement as a party thereto, with all the rights and privileges appertaining
thereto, and to be bound in all respects by the terms and conditions thereof.

 

IN WITNESS WHEREOF, the undersigned has executed the Agreement as of October 4,
2016.

 

  Name and Address, Fax No. and Social Security No./EIN of Investor:      

LeoGroup Private Debt Facility, L.P.

100 Wood Avenue South, Suite #209

Iselin, NJ 08830

Attn: Matthew J. Allain

 

Fax No.: 732-523-2243

 

Soc. Sec. No./EIN: ________________

      If a partnership, corporation, trust or other business entity:       By:
/s/ Matthew J. Allain   Name: Matthew J. Allain   Title: Manager       If an
individual:       Signature: _________________________________       Investment
Amount: $1,500,000       Amount of Shares to be Purchased: 4,411,765      

Account Registration Type (check one)

 

[  ] Individual Account

 

[  ] Joint Account

 

[  ] Individual Retirement Accout

 

[X] Corporation/Pratnership/Other

 

[  ] Trust

 



   

 

 

Annex A

 

Securities Purchase Agreement

Investor Counterpart Signature Page

 

The undersigned, desiring to: (i) enter into this Securities Purchase Agreement,
dated as of October 4, 2016 (the “Agreement”), between the undersigned, ICTV
Brands Inc., a Nevada corporation (the “Company”), and the other parties
thereto, in or substantially in the form furnished to the undersigned and (ii)
purchase the Shares of the Company appearing below, hereby agrees to purchase
such Shares from the Company as of the Closing and further agrees to join the
Agreement as a party thereto, with all the rights and privileges appertaining
thereto, and to be bound in all respects by the terms and conditions thereof.

 

IN WITNESS WHEREOF, the undersigned has executed the Agreement as of October 4,
2016.

 

  Name and Address, Fax No. and Social Security No./EIN of Investor:      

Sandra F. Pessin

366 Madison Avenue, 14th Floor

New York, NY 10017

 

Fax No.: _______________

 

Soc. Sec. No./EIN: ________________

     

If a partnership, corporation, trust or other business entity: 

          By:       Name:       Title:          

If an individual: 

        Signature: /s/ Sandra F. Pessin         Investment Amount: $1,200,000  
    Amount of Shares to be Purchased: 3,529,412      

Account Registration Type (check one)

 

[X] Individual Account

 

[  ] Joint Account

 

[  ] Individual Retirement Accout

 

[  ] Corporation/Pratnership/Other

 

[  ] Trust

 

   

 

 

Annex A

 

Securities Purchase Agreement

Investor Counterpart Signature Page

 

The undersigned, desiring to: (i) enter into this Securities Purchase Agreement,
dated as of October 4, 2016 (the “Agreement”), between the undersigned, ICTV
Brands Inc., a Nevada corporation (the “Company”), and the other parties
thereto, in or substantially in the form furnished to the undersigned and (ii)
purchase the Shares of the Company appearing below, hereby agrees to purchase
such Shares from the Company as of the Closing and further agrees to join the
Agreement as a party thereto, with all the rights and privileges appertaining
thereto, and to be bound in all respects by the terms and conditions thereof.

 

IN WITNESS WHEREOF, the undersigned has executed the Agreement as of October 4,
2016.

 

  Name and Address, Fax No. and Social Security No./EIN of Investor:      

Brian L. Pessin

310 E 75th Street, Apt 2a

New York, NY 10021

 

Fax No.: _______________

 

Soc. Sec. No./EIN: ________________

      If a partnership, corporation, trust or other business entity:       By:  
    Name:       Title:           If an individual:       Signature: /s/ Brian L.
Pessin         Investment Amount: $300,000       Amount of Shares to be
Purchased: 882,353      

Account Registration Type (check one)

 

[X] Individual Account

 

[  ] Joint Account

 

[  ] Individual Retirement Accout

 

[  ] Corporation/Pratnership/Other

 

[  ] Trust

 



   

 

 



EXHIBIT A

 

SCHEDULE OF INVESTORS

 

Name  Investment Amount   Number of Shares  LeoGroup Private Debt Facility,
L.P.  $1,500,000.00    4,411,765  Sandra F. Pessin  $1,200,000.00    3,529,412 
Brian L. Pessin  $300,000.00    882,353  TOTALS  $3,000,000.00    8,823,530 

 



   

 

 



 